NUMBER 13-20-00243-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


CITY OF PORT ARANSAS, TEXAS,                                              Appellant,

                                          v.

THE PORT OF CORPUS CHRISTI AUTHORITY OF
NUECES COUNTY, TEXAS, AND SAM ESQUIVAL,
IN HIS OFFICIAL CAPACITY OF DIRECTOR OF
REAL ESTATE SERVICES OF THE PORT
OF CORPUS CHRISTI AUTHORITY OF
NUECES COUNTY, TEXAS                                                     Appellees.


                  On appeal from the 117th District Court
                        of Nueces County, Texas.


                      MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Longoria and Perkes
             Memorandum Opinion by Justice Longoria

      This cause is before the Court on appellant’s agreed motion to dismiss the appeal

on grounds that the parties have reached an agreement as to the underlying dispute in
the lawsuit from which this appeal arises. Appellant requests that this Court dismiss the

appeal.

      The Court, having considered the documents on file and appellant’s agreed motion

to dismiss the appeal, is of the opinion that the motion should be granted. See TEX. R.

APP. P. 42.1. Appellant’s agreed motion to dismiss is granted, and the appeal is hereby

DISMISSED. Costs will be taxed against appellant. See TEX. R. APP. P. 42.1(d) (“Absent

agreement of the parties, the court will tax costs against the appellant.”).     Having

dismissed the appeal at appellant’s request, no motion for rehearing will be entertained,

and our mandate will issue forthwith.



                                                             NORA L. LONGORIA
                                                             Justice

Delivered and filed the
24th day of September, 2020.




                                           2